LAW OFFICE OF DATTAN SCOTT DATTAN
D. Scott Dattan

341 West Tudor Road, Suite 103

Anchorage, AK 99503

Phone: (907)276-8008

Fax: (907)278-8571

E-mail: dattan@dattanlaw.com

Attorney for Defendant, Kyle Jay Redpath

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

 

 

UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
VS. )
) NOTICE OF FILING DEFENDANT’S
KYLE JAY REDPATH, ) SPEEDY TRIAL WAIVER
)
Defendant. )
) Case No. 3:21-cr-00031-09-JMK-DMS

 

On April 14, 2021, counsel reviewed the Speedy Trial Waiver submitted herewith
with Mr. Redpath. After consultation, Mr. Redpath agreed to the waiver and authorized counsel
to submit it to the court

Dated this 14"" day of April, 2021 at Anchorage, Alaska.

s/ D. Scott Dattan

Attorney for Defendant, Kyle Jay Redpath
341 West Tudor Road, Suite 103
Anchorage, Alaska 99503

Phone: (907)276-8008

E-mail: dattan@dattanlaw.com

Alaska Bar No. 8411111

USA v. REDPATH, KYLE JAY; Case No. 3:21-cr-0003 1-09-JMK-DMS
Notice of Filing Defendant’s Speedy Trial Waiver
Page | of 2

Case 3:21-cr-00031-JMK-DMS Document 51 Filed 04/14/21 Page 1 of 2
CERTIFICATE OF SERVICE:

I hereby certify that electronically filed
the foregoing and any attachments with
the Clerk of Court for the United States
District Court for the District of Alaska
by using the district’s CM/ECF system
on April 14, 2021.

All participants in this case are registered
CM/ECF users and will be served by the
district’s CM/ECF system.

/s/ D. Scott Dattan

USA v. REDPATH, KYLE JAY; Case No. 3:21-cr-0003 1-09-JMK-DMS
Notice of Filing Defendant’s Speedy Trial Waiver
Page 2 of 2

 

Case 3:21-cr-00031-JMK-DMS Document 51 Filed 04/14/21 Page 2 of 2
